BeogdeN, «7.
The record presents the following questions of law:
1. Can a municipal corporation owning an electric light and power system enlarge the same and expend therefor funds derived from the operation thereof?
2. Can a municipal corporation use any part of a sinking fund created by law for the enlargement, maintenance or extension of a municipally owned light and power or water plant?
3. Can a municipal corporation furnish light and power to customers outside the city limits?
C. S., 2787, subsections 3 and 5, empower all municipal corporations “to purchase, conduct, own, lease and acquire public utilities,” and “to create, provide for, construct, regulate, and maintain all things in the nature of public works,” etc. Furthermore, section 15 of the charter of the city of Kinston expressly authorizes the municipality to purchase an electric light plant and “to regulate all public utilities in said city and to require an efficiency for public service.” The power to purchase said utility was contingent upon submitting the question to the “qualified taxpaying voters at an election to be held exclusively for that purpose.” The city acquired the plant by the method prescribed by law. It is contended, however, that said section of the city charter forbade an expenditure for the enlargement of a plant so acquired unless the question of enlargement was also submitted to a vote of the “qualified taxpaying voters,” etc. In the first place, it is to be doubted whether the provision submitting the question to “qualified taxpaying voters” is a valid provision. Certainly it would seem to be an innovation to exclude from participation in public elections all those who are not taxpayers although they might he otherwise qualified to vote. However this may be, the proviso in the charter requiring the question to be submitted to popular vote, as we interpret it, refers to the initial acquisition of the property. Ordinarily the power to acquire property, nothing else appearing, would imply a corresponding power to maintain the property in such a reasonable manner as might be necessary to guarantee at all times efficiency of service and the protection of the citizens of the community.
In the ease at bar it appears from the record that the board of aldermen found as a fact that the plant in its present condition was inadequate and insufficient for the present needs of the city and its inhabitants.
The trial judge also finds that the facts stated in certain specified affidavits are true. These affidavits are to the effect that the present plant must be enlarged in order to meet the reasonable needs of the city and to protect the property rights of the inhabitants thereof.
*82Under these circumstances we are of the opinion that the city has the •power to enlarge the plant without submitting the question of enlargement to popular vote. The case of Robinson v. Goldsboro, 135 N. C., 382, 47 S. E., 462, is not at variance with this conclusion. In that case authority was given the hoard of aldermen to “issue bonds from time to time” not to exceed, however, $200,000. A portion of the total was issued and thereafter the city undertook to increase the capacity of the plant without submitting the question to a vote of the people. Clearly the Legislature had prescribed the mode upon which $200,000 should he issued and the power so delegated had not been exhausted. The Court remarked: “Certainly, until this power is exhausted, it excludes any other.” In the present case, so far as the record discloses, the original power was exhausted and the original mode of acquiring the light plant strictly complied with.
Assuming that the city has the power to enlarge the plant, under the circumstances disclosed in the record, it clearly appears that the funds for such enlargement are not to be derived from pledging the faith or credit of the municipality, but from the proceeds of the operation of the plant itself. The right of a city to use funds on hand for a public purpose is fully sustained by the decisions of this Court. Adams v. Durham, 189 N. C., 232, 126 S. E., 611; Holmes v. Fayetteville, 197 N. C., 740, 150 S. E., 624; Nash v. Monroe, 198 N. C., 306.
We are therefore of the opinion that the first question of law raised by the record must be answered in the affirmative.
The second question of law rests upon the express provision of Article II, section 30, of the Constitution of North Carolina which established the inviolability of sinking funds provided for the retirement of bonds. The constitutional provision is further enforced by C. S., 2969(s), which provides in substance that any member of a board or any disbursing officer who shall knowingly vote for the diversion of a sinking fund raised by taxation shall .be guilty of a felony. Therefore, the second question of law raised by the record must be answered in the negative. However, the trial judge finds as a fact that the $80,000 which the city proposes to use in enlarging the light plant was derived from profits from the operation of said plant and was placed in the sinking fund by the city clerk without authority from the board of aldermen and for his own convenience in keeping the record of municipal accounts. Therefore, it is clear that, upon the findings of fact made by the trial judge, the $80,000 was never a part of the sinking fund of the city of Kinston because a sinking fund is the creature of law and not the creature of a bookkeeper. Hence it was entirely proper for the city to make its records speak the truth and to segregate this fund from the *83general sinking fund provided by law. It was further found tbat tbe entire cost of enlarging tbe plant was to be paid solely and exclusively from revenue produced by tbe plant, and tbat no part of tbe cost of sucb improvement was to be raised by taxation.
Tbe third question of law has been answered in tbe affirmative in tbe case of Holmes v. Fayetteville, supra. Assuming, however, tbat tbe third question should be answered in tbe negative, tbe record discloses, and tbe judge finds as a fact tbat “tbe furnishing of electricity, outside tbe corporate limits of tbe city of Kinston, has not and does not affect tbe necessity which may have arisen from tbe enlargement of tbe plant.” Hence, tbe fact tbat a small amount of electricity was sold outside tbe city limits, has no determinative bearing upon tbe question of law involved.
Tbe plaintiff requests tbat tbe facts be reviewed by this Court. Tbe Court has power to review facts in injunction proceedings. Peters v. Highway Commission, 184 N. C., 30, 113 S. E., 561. Nevertheless, there is a presumption tbat the judgment and findings of fact are correct and tbe burden is upon tbe appellant to assign and show error. Plott v. Commissioners, 187 N. C., 125, 126 S. E., 190.
Upon a review of tbe entire record, we are of tbe opinion tbat there is evidence to support, tbe findings made by tbe trial judge and no error has been suggested warranting tbe overthrow of tbe presumption which said findings create.
Affirmed.